FILED

MAY - 5 2010
UNITED STATES DISTRICT COURT clerk U s District& Bankru c
FD.C. Code § 23-110, see Blair-Bey v. Quz`ck, 151 F.3d 1036, 1042-43
(D.C. Cir. 1998); Byrd v. Henderson, 119 F.3d 34, 36~37 (D.C. Cir. 1997), and that absent a
showing of an inadequate or ineffective local remedy, "a District of Columbia prisoner has no

recourse to a federal judicial forum." Garrz`s v. Lz`ndsay, 794 F.Zd 722, 726 (D.C. Cir. 1986),

l.,

cert. denied, 479 U.S. 993 (1986) (intemal footnote omitted). Under District of Columbia law,

[an] application for a writ of habeas corpus in behalf of a prisoner who is authorized to
apply for relief by motion pursuant to this section shall not be entertained by . . . any

Federal . . . court if it appears . . . that the Superior Court has denied him relief, unless
it also appears that the remedy by motion is inadequate or ineffective to test the
legality of his detention.

D.C. Code §23-l10(g). The Superior Court and the D.C. Court of Appeals have entertained
petitioner’s collateral challenges to his conviction See Pet. at 4. The petitioner’s lack of success
in those courts, however, does not render his local remedy inadequate or ineffective, see Garrz`s
v. Lindsay, 794 F.2d at 727 ; Charles v. Chandler, 180 F.3d 753, 756-58 (6th Cir. l999) (citing
cases), and petitioner has provided no other basis for finding the local remedy inadequate. See
Wz'llz`ams v. Martinez, 586 F.3d 995, 999 (D.C. Cir. 2009) (concluding that this Court would have
jurisdiction over a "federal habeas petition asserting ineffective assistance of appellate counsel
after [the petitioner has] moved to recall the mandate in the D.C. Court of Appeals[.]"). This

Court therefore lacks authority to entertain the petition.‘

   

v States District Judge

Daie; Aprii  2010

’ A separate Order of dismissal accompanies this Memorandum Opinion.